Carter, J.,
dissenting.
Plaintiff sued for a divorce from the defendant which was granted. Defendant appealed and asserted as error the granting of the divorce without corroborating evidence.
Our opinion disposes of this issue by saying: “While the corroboration is not as strong as it is in many cases, it is sufficient to sustain the decree.” I submit that where the error assigned is the sufficiency of the evidence to corroborate plaintiff’s grounds for divorce, the evidence should be reviewed and its corroborative nature shown.
. ■ An examination of the evidence fails to disclose any corroboration of plaintiff’s grounds for a divorce; The dissolution of the marriage relation involves matters of public policy solely within the scope of the legislative power. The Legislature has said that a divorce will not be granted unless the evidence of marital wrong is corroborated by evidence other than that of the parties'. I submit that the decision of this court permits the doing of that which the controlling statute expressly prohibits.
While the affirmance of the divorce decree may not appear too important in view of defendant’s cross-peti*148tion for a divorce, there are considerations other than the public policy involved which are of extreme importance to the defendant. If the divorce is sustained in disregard of the applicable law, the defendant is subjected to a division of the joint property and a possible jeopardizing of his business and other sources of income. The custody and care of the minor children of the marriage becomes a litigable issue when two homes instead of one are to be permanently necessary. Such detrimental results ought not to be cast upon a party because of petty grievances and fancied wrongs without corroborating evidence of statutory grounds for divorce. Robinson v. Robinson, 164 Neb. 413, 82 N. W. 2d 550.
Where the record, as here, fails to show necessary evidence to bring the case within the applicable divorce statutes, it is error to sustain the grant of a divorce. I would reverse the judgment on this issue.